Case: 08-11070 Document: 00511302199 Page: 1 Date Filed: 11/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 23, 2010
                                     No. 08-11070
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HOWARD EARL TAYLOR, also known as TT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:06-CR-71-ALL


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Howard Earl Taylor, federal prisoner # 35623-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence
following recent amendments to the Sentencing Guidelines for crack cocaine
offenses. Taylor contends that the district court miscalculated his amended
offense level, provided insufficient reasons for denying his motion, and
committed procedural errors. He asserts that the district court erred by denying
his motion without considering his post-incarceration prison record and, for the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-11070 Document: 00511302199 Page: 2 Date Filed: 11/23/2010

                                   No. 08-11070

first time on appeal, he contends that his access to the courts has been limited
because he was not allowed access to his presentence report (PSR) when he filed
his § 3582(c)(2) motion. The district court implicitly denied Taylor’s request for
the appointment of counsel, and Taylor requests that this court appoint counsel
in his appeal.
      The district court’s decision under § 3582(c)(2) is reviewed for abuse of
discretion, while its interpretation or application of the Guidelines is reviewed
de novo. See United States v. Doublin, 572 F.3d 235, 237 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009). The district court correctly determined that Taylor’s
amended offense level was 42. See U.S.S.G. Supp. to App’x C, Amend. 715.
Taylor’s amended offense level of 42 and his criminal history category of IV
result in an imprisonment range of 360 months to life for each of Taylor’s three
conviction counts. U.S.S.G. Chap. 5, Sentencing Table (2006). Because the
maximum of the guidelines range is greater than the statutorily authorized
maximum sentence of 720 months, or 240 months per count, Taylor’s post-
amendment guidelines range remains at 720 months of imprisonment. U.S.S.G.
§ 5G1.1(c)(1) (2006). As the amendments to the crack cocaine guidelines do not
result in lowering Taylor’s guidelines range, the district court correctly
determined that a reduction pursuant to § 3582(c)(2) is not authorized.
§ 1B1.10, comment. (n.1(A)) (2008); § 3582(c)(2).
      Given that Taylor was ineligible for § 3582(c)(2) relief, his argument that
the district court erred by failing to consider his post-incarceration prison record
is not persuasive. Also, a district court “is not required to state findings of facts
and conclusions of law when denying a § 3582(c)(2) motion.” United States v.
Evans, 587 F.3d 667, 674 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010)
(internal quotation marks omitted). Moreover, proceedings under § 3582(c)(2)
are not full resentencings, and the reasonableness standard derived from United
States v. Booker, 543 U.S. 220 (2005), does not apply to § 3582(c)(2) sentencing
reductions. Dillon v. United States, 130 S. Ct. 2683, 2692-93 (2010); Evans, 587

                                         2
    Case: 08-11070 Document: 00511302199 Page: 3 Date Filed: 11/23/2010

                                  No. 08-11070

F.3d at 671-72. As Taylor was ineligible for § 3582(c)(2) relief, he cannot show
that his lack of access to his PSR affected his substantial rights. See Puckett v.
United States, 129 S. Ct. 1423, 1429 (2009). Finally, there is no recognized right
to the appointment of counsel in a § 3582(c)(2) proceeding. United States v.
Whitebird, 55 F.3d 1007, 1010-11 (5th Cir. 1995); United States v. Hereford,
No. 08-10452, 2010 WL 2782780, at *1-*2 (5th Cir. July 12, 2010) (unpub’d). The
interests of justice do not require the appointment of counsel on appeal because
Taylor’s appeal does not involve complicated or unresolved issues. Cf. United
States v. Robinson, 542 F.3d 1045, 1052 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED. Taylor’s motion for the
appointment of counsel is DENIED.




                                        3